                 Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 1 of 7




 1   Matthew P. Minser, Esq. (SBN 296344)
     Arcolina Panto, Esq. (SBN 235786)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (510) 906-4710
 4   Email: mminser@sjlawcorp.com
     Email: apanto@sjlawcorp.com
 5
     Attorneys for Plaintiffs, District Council 16
 6   Northern California Health and Welfare Trust Fund, et al.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                           Case No.
     CALIFORNIA HEALTH AND WELFARE
12                                                          COMPLAINT
     TRUST FUND; and its JOINT BOARD OF
13   TRUSTEES; ROBERT WILLIAMS and JOHN
                                                            Date:               x
     MAGGIORE, Trustees;                                    Time:               x
14                                                          Location            x
     BAY AREA PAINTERS AND TAPERS                              x
15   PENSION TRUST FUND, and its JOINT BOARD                Judge:              x
     OF TRUSTEES; ROBERT WILLIAMS and
16
     JORDAN SATRAP, Trustees;
17
     DISTRICT COUNCIL 16 NORTHERN
18   CALIFORNIA JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND, and
19   its JOINT BOARD OF TRUSTEES; ROBERT
20   WILLIAMS and JEANNIE SIMPELO, Trustees;

21
            Plaintiffs,
22
            v.
23
     RODAN BUILDERS, INC., a California
24   Corporation
25                  Defendant.
26

27

28

                                                        1
      COMPLAINT
                                                                       P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
      Case No.
              Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 2 of 7




 1                                                     Parties

 2           1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 3   Fund”); Bay Area Painters and Tapers Pension Trust Fund, including the Bay Area Painters and Tapers

 4   Pension Trust Fund Annuity Plan (together “Pension Funds”); and District Council 16 Northern

 5   California Journeyman and Apprentice Training Trust Fund (“Apprentice Fund”) are employee benefit

 6   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

 7   § 1002(3). The Joint Board of Trustees (“Trustees”) of said Funds are the named fiduciaries of the

 8   Funds under ERISA § 302(a), 29 U.S.C. § 1002(a). Robert Williams and John Maggiore are Trustees,

 9   and fiduciaries, of the Health Fund. Robert Williams and Jeannie Simpelo are Trustees, and fiduciaries,
10   of the Pension Fund and Apprentice Fund. The Health Fund, Pension Funds, Apprentice Fund, and their
11   respective Trustees and fiduciaries are collectively referred to herein as “ERISA Plaintiffs” or
12   “Plaintiffs.”
13            2.     Rodan Builders, Inc., a California Corporation (“Rodan”) is an employer by virtue of
14   ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).
15                                                       Jurisdiction
16           3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

17   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

18   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

19   to redress such violations, and seek all other appropriate relief under ERISA.

20           4.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

21   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

22   conditions of a valid Bargaining Agreement.

23           5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

24   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

25   they arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

26   herein, each of which has a substantial ground in federal jurisdiction.

27                                                      Venue

28           6.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

                                                          2
     COMPLAINT
                                                                            P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
              Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 3 of 7




 1   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 2   discretion, in the district where the plan is administered, where the breach took place, or where a

 3   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 4   their principal place of business in Alameda County, California. Thus, jurisdiction and venue are

 5   properly grounded with this Court.

 6           7.     Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

 7   185, as this Court has jurisdiction over the parties, as the District Council No. 16 of the International

 8   Union of Painters and Allied Trades (the “Union”) maintains its principal place of business in this

 9   district, its duly authorized officers or agents are engaged in representing employee members in this
10   district, and the claims arise in this district.
11                                              Intradistrict Assignment
12           8.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

13   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

14   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant therefore failed to

15   fulfill their statutory and contractual obligations to Plaintiffs.

16                                              Bargaining Agreements

17           9.     Defendant Rodan became bound to the Fremont Unified School District PSA (hereinafter

18   the “PLA”). By virtue of being bound to the PLA, relative to work performed under the PLA, Defendant

19   Rodan became bound to the following Collective Bargaining Agreements: the Northern California

20   Drywall Finishers Master Agreement Between the Union and the Wall and Ceiling Alliance; and the

21   Northern California Painters Master Agreement between the Union and Northern California Painting

22   and Finishing Contractors. The aforementioned collective bargaining agreements are hereafter referred

23   to as the “Bargaining Agreements,” which require employer contributions to Plaintiffs’ ERISA Funds,

24   to the Union for union dues, and to the other plans more fully described in the Bargaining Agreements.

25   Plaintiffs are third party beneficiaries of the Bargaining Agreements. The PLA also specifically requires

26   that contractors bound by the PLA make fringe benefit contributions to employee benefit trust funds,

27   as required by the collective bargaining agreements incorporated in the PLA. In addition, the PLA also

28   requires contractors to adopt and agree to be bound by the written terms of the trust agreements for said

                                                           3
     COMPLAINT
                                                                           P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
              Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 4 of 7




 1   employee benefit trust funds.

 2
            10.    Under the terms of the PLA and Bargaining Agreements, Plaintiffs’ Trustees are
 3
     authorized to collect monies due by Defendant to the following plans: District Council 16 Northern
 4
     California Health & Welfare Trust Fund, Bay Area Painters & Tapers Pension Trust Fund, Bay Area
 5
     Painters & Tapers Pension Trust Fund – The Annuity Plan, District Council 16 Northern California
 6
     Journeyman & Apprentice Training Trust Fund, IUPAT – Finishing Trades Institute, Painters & Allied
 7
     Trades Labor Management Cooperation Initiative, the Work Preservation Fund, the Industry Fund, the
 8
     DC 16 STAR Fund, Administrative Dues Check-Off, Wage Equality Dues Check-Off, Organizing Dues
 9
     Check-Off, Unity Action Dues Check-Off, Vacation/Holiday Fund and the IUPAT PAT-PAC
10
     (collectively referred to herein as the “Bargained Entities”). Plaintiffs’ Boards of Trustees have been
11
     authorized to collect and distribute monies due to the Bargained Entities as well as dues due to the
12
     Union under the Bargaining Agreements and Trust Agreements.
13
            11.    Under the PLA and Bargaining Agreements and the governing documents of ERISA
14
     Plaintiffs (the “Trust Agreements”), which are incorporated into the PLA and Bargaining Agreements
15
     and made binding on Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the
16
     Bargained Entities, and the Union, certain sums of money, the amounts of which are determined by the
17
     hours worked by Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month
18
     following the month hours were worked, and considered delinquent if not received by the last day of
19
     that month. Defendant is also required, pursuant to the PLA, Bargaining and Trust Agreements, to pay
20
     liquidated damages in the amount of ten percent (10%) for each delinquent contribution, but in the
21
     amount of twenty percent (20%) for each delinquent contribution which is the subject of litigation.
22
     Moreover, the Bargaining and Trust Agreements provide that interest accrues on delinquent
23
     contributions at the rates reasonably set by the Trustees from the day contributions become delinquent,
24
     which is the first (1st) day of the month following the month in which payment was due, until paid.
25
            12.    The Bargaining and Trust Agreements further require Defendant to maintain time records
26
     or time cards, and to submit any and all relevant records to Plaintiffs for examination to determine
27
     whether Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs.
28

                                                        4
     COMPLAINT
                                                                          P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
              Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 5 of 7




 1   Should an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment

 2   of all sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in

 3   addition to any other obligations pursuant to the PLA, Bargaining and Trust Agreements.

 4                                              Factual Allegations

 5          13.    Defendant has failed and refused to comply with an audit of its payroll records for the

 6   period from July 1, 2017 through present.

 7          14.    Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

 8   and interest on delinquent contributions, found due on timecards, audit, or otherwise including

 9   estimated contributions for months Defendant failed to report to Plaintiffs, through the time of
10   Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether there are any
11   additional amounts due from Defendant.
12                                 FIRST CAUSE OF ACTION
       For Audit Compliance, Payment of Contributions, Interest, Liquidated Damages, Attorneys’
13                               Fees and Costs Against Defendant
14          15.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 14, above.
15          16.    Defendant has a contractual duty to timely report and pay the required contributions to
16   Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the PLA,
17   Bargaining and Trust Agreements. Defendant also has a contractual duty under the PLA, Bargaining
18   Agreements, and Trust Agreements incorporated therein, to permit an audit of its records to determine
19   whether it is making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to
20   pay Plaintiffs all amounts found due as a result of an audit, including fees.
21          17.    In addition, Defendant has a statutory duty to timely make the required payments to
22   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
23          18.    By refusing to permit and audit of its records and by failing to make the required
24   submission of fringe benefit contributions to Plaintiffs, Defendant has breached the PLA, Bargaining
25   Agreements, and Trust Agreements, and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA
26   § 301(a).
27          19.    Defendant’s failure and refusal to permit the audit and pay the required contributions was
28   at all times and still is, willful. Defendant continues to breach the PLA, Bargaining Agreement, and

                                                         5
     COMPLAINT
                                                                           P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
              Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 6 of 7




 1   incorporated Trust Agreements, by failing to report and pay all amounts owed as alleged. Said refusal

 2   is unjustified and done with knowledge and intent.

 3          20.    ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 4   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

 5   required on Defendant’s part to be performed under ERISA § 29 U.S.C. §§ 1101-1381, the LMRA, 29

 6   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

 7   refuse to perform as required thereunder.

 8          21.    This Court is authorized to issue injunctive relief based on the traditional standard. As set

 9   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
10   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
11   hardships and advancement of public interest favor ERISA Plaintiffs.
12          22.    This Complaint does not in any manner relate to statutory withdrawal liability that may
13   or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any
14   such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents,
15   Trust Agreements, and the law.
16                                                    Prayer
17          WHEREFORE, Plaintiffs pray as follows:

18          1.     For a judgment against Defendant as follows:

19                  (a)     Any unpaid contributions, due at time of Judgment, including amounts determined

20   as due by audit, timecards, or otherwise, including estimated contributions for any months Defendant

21   fails to report to Plaintiffs, pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

22                        i. To ERISA Plaintiffs and the Bargained Entities, in accordance with ERISA §

23   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the PLA and Bargaining Agreements;

24                        ii. To the Union in accordance with the PLA and Bargaining Agreements.

25                  (b)     Liquidated damages on all unpaid contributions in an amount provided for under

26   the PLA, Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA §

27   502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

28                 (c)      Interest on all unpaid contributions at the rates set in accordance with the PLA,

                                                          6
     COMPLAINT
                                                                           P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
                 Case 4:21-cv-04821-KAW Document 1 Filed 06/23/21 Page 7 of 7




 1                         Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29

 2                         U.S.C. § 1132 (g)(2)(B).

 3           2.     For an award of reasonable attorneys’ fees and costs, including audit fees, as follows:

 4                  (a)    As mandated by law in accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C.

 5                         § 1132(g)(2)(D) and (E); and in accordance with the PLA and Bargaining

 6                         Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185,

 7                         for all Plaintiffs; or alternately,

 8                  (b)    At the discretion of the Court pursuant to ERISA § 502(g)(1), 29 U.S.C. §

 9                         1132(g)(1); and in accordance with the PLA and Bargaining Agreements for all
10                         Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for all Plaintiffs;
11          3.      For an order,
12                   (a)   requiring that Defendant comply with its obligations to Plaintiffs under the terms
13   of the PLA, Bargaining Agreements and the Trust Agreements, including permitting an audit of its
14   records as requested by Plaintiffs;
15                   (b)   enjoining Defendant from violating the terms of those documents and of ERISA;
16   and;
17                   (c)   enjoining Defendant from disposing of any assets until said terms have been
18   complied with, and from continuation or operating of Defendant’s business until said terms have been
19   complied with.
20           4.     That the Court retain jurisdiction of this case pending compliance with its orders.
21           5.     For such other and further relief as the Court may deem just and proper.
22

23   DATED: June 23, 2021                                  SALTZMAN & JOHNSON LAW
                                                           CORPORATION
24
                                                    By:
25                                                                                   /S/
                                                           Matthew P. Minser
26                                                         Arcolina Panto
                                                           Attorneys for Plaintiffs, District Council 16
27                                                         Northern California Health and Welfare Trust Fund,
                                                           et al.
28

                                                            7
     COMPLAINT
                                                                            P:\CLIENTS\PATCL\Rodan Builders\Pleadings\RB-Complaint.docx
     Case No.
